UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ý Filed by a party other than the Registrant ¨ Check the appropriate box: ýPreliminary Proxy Statement ¨ Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to Section 240.14a-12 CLAYMORE TRUST (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ýNo fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Contents 1. Shareholder Message 2. Questions and Answers 3. Notice of Special Meeting 4. Proxy Statement 5. Proxy Card 6. Exhibits CLAYMORE TRUST October , 2007 DEAR FELLOW SHAREHOLDER: A special meeting of the shareholders of the Claymore/Zacks Multi-Cap Opportunities Fund (the “Fund”), a series of the Claymore Trust (the “Trust”), will take place on November 16, 2007, at 10:00 a.m. Central Time at the Trust’s offices located at 2455 Corporate West Drive, Lisle, Illinois 60532, and we are asking for your participation.You do not need to attend the meeting to participate.However, it is important that you take a few minutes to read the enclosed material and then vote your shares.You may attend this meeting in person, but if you cannot do so, please complete, date, sign, and return the accompanying proxy at your earliest convenience. THE FUND HAS TWO PROPOSALS UP FOR VOTE.SHAREHOLDERS OF THE FUND ARE BEING ASKED TO TAKE ACTION ON THE FOLLOWING ITEMS: 1. Election of a new Board of Trustees. 2. Approval of an Investment Advisory Agreement with Zacks Investment Management, Inc., the current subadviser to the Fund. THE BOARD OF TRUSTEES UNANIMOUSLY RECOMMENDS THAT YOU APPROVE THE PROPOSALS. NO MATTER HOW MANY SHARES YOU OWN, YOUR VOTE IS IMPORTANT.Please join me in exercising your rights as a shareholder by reviewing the attached materials and casting your vote prior to the shareholder meeting on November 16, 2007. We thank you for your time and attention to this important matter. Sincerely, /s/Nicholas Dalmaso Nicholas Dalmaso Chief Executive Officer QUESTIONS AND ANSWERS ABOUT THE PROPOSALS WHAT ARE YOU VOTING ON? 1. Election of Messrs. Charles H. Miller, William H. Young, John P. Zader, and Ms. Ashley Toomey Rabun to serve as the Trustees of the Claymore Trust (the “Trust”); and 2. Approval of an Investment Advisory Agreement between the Trust and Zacks Investment Management, Inc. (“ZIM”), pursuant to the terms of which ZIM will act as the investment adviser to the Claymore/Zacks Multi-Cap Opportunities Fund (the “Fund”). WHAT ROLE DOES THE BOARD OF TRUSTEES PLAY? The Board of Trustees of the Trust is responsible for the oversight and management of the affairs of the Trust and the Fund.In addition to appointing the officers of the Trust to carry out the business of the Trust, the Board of Trustees annually reviews and is asked to approve key agreements and plans of the Trust, including the Claymore Agreement and the ZIM Subadvisory Agreement (each as defined below), and the Trust’s Rule 12b-1 Plan. WHAT ROLE DOES ZIM CURRENTLY PLAY? ZIM is the subadviser to the Fund, pursuant to an Investment Sub-Advisory Agreement (the “ZIM Subadvisory Agreement”) dated as of September 29, 2005 among Claymore Advisors, LLC (“Claymore”), ZIM and the Trust.Claymore is the investment adviser to the Fund pursuant to an Investment Advisory Agreement dated as of September 29, 2005 between the Trust and Claymore (the “Claymore Agreement”).Pursuant to the ZIM Subadvisory Agreement, ZIM manages the investment and reinvestment of the Fund’s assets and has done so since the Fund’s inception.The ZIM Subadvisory Agreement provides that ZIM is to be paid an investment subadvisory fee directly by Claymore.This subadvisory fee is to be paid by Claymore out of the advisory fee Claymore is to receive from the Fund pursuant to the terms of the Claymore Agreement. At its meeting on October 16, 2007, the Board of Trustees of the Trust determined that it would be in the best interests of the shareholders of the Fund to have ZIM act as the investment adviser to the Fund, as Claymore had indicated that it intended to resign as investment adviser.At that meeting, the Board of Trustees of the Trust approved an investment advisory agreement for the Fund between the Trust and ZIM (the “Proposed Advisory Agreement”).Until such time as the Proposed Advisory Agreement is approved by the shareholders of the Fund, ZIM will continue to make all of the investment decisions for the Fund pursuant to the terms of the ZIM Subadvisory Agreement, and Claymore will continue to serve as investment adviser to the Fund. WHAT ARE THE REASONS FOR THE PROPOSALS? Due to the relatively small asset size of the Fund (which is the only series of the Trust currently offered), and due to the financial costs sustained by Claymore as a result of its paying expenses of the Fund exceeding 1.65% for Class A shares and 2.40% for Class C shares, Claymore has decided to cease its sponsorship of the Fund and Trust.ZIM, on the other hand, wishes to continue on with the Fund with the same investment objective and strategies, and portfolio managers.It is anticipated that a new distributor, transfer agent, custodian, outside co-administrators, and other vendors, for the Trust will be retained.The proposed co-administrators suggested the nominees for election to the Board of Trustees for the Trust. The existing Board of Trustees and its Nominating and Governance Committee considered and approved on October 16, 2007 the nominations of these four new Trustees, subject to shareholder approval. HAVE THE CURRENT TRUSTEES APPROVED THE PROPOSALS? Yes.The Board of Trustees, including the Independent Trustees, unanimously approved the Proposals on October 16, 2007 and recommends that you vote to approve them. HOW MANY VOTES MAY I CAST? As a shareholder, you are entitled to vote a number of votes equal to the number of shares of the Fund in your name on the books of the Trust on the record date.The record date is October 17, 2007. HOW TO VOTE YOUR SHARES: Voting your shares is easy and will only take a few minutes.Please refer to the enclosed proxy card for more detail regarding how to vote your shares. The information on these pages is only a summary.Before you vote, please read the following proxy statement.It is important to participate and vote as soon as you can. NOTICE OF SPECIAL MEETING CLAYMORE TRUST CLAYMORE/ZACKS MULTI-CAP OPPORTUNITIESFUND NOTICE OF SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that a special meeting of shareholders of the Claymore/Zacks Multi-Cap Opportunities Fund (the “Fund”), a series of the Claymore Trust (the “Trust”), a registered investment company, will take place on November 16, 2007, at 10:00 a.m. Central Time at the Trust’s offices located at 2455 Corporate West Drive, Lisle, Illinois 60532, for the following purposes: 1. To elect Messrs. Charles H. Miller, William H. Young, John P. Zader, and Ms. Ashley Toomey Rabun to serve as Trustees of the Trust; and 2. To consider and approve the Investment Advisory Agreement between the Trust and Zacks Investment Management, Inc. (“ZIM”), pursuant to the terms of which ZIM will act as the investment adviser to the Fund. At such meeting, only shareholders of record at the close of business on October 17, 2007 will be entitled to vote. You may attend this meeting in person, but if you cannot do so, please complete, date, sign and return the accompanying proxy at your earliest convenience. YOUR PARTICIPATION, IN PERSON OR BY PROXY, IS IMPORTANT.BUSINESS MAY BE TRANSACTED ONLY IF AT LEAST ONE-THIRD OF THE SHARES ENTITLED TO VOTE ARE PRESENT IN PERSON OR BY PROXY. By Order of the Board of Trustees Melissa Nguyen, Secretary October , 2007 PROXY STATEMENT SOLICITATION, REVOCATION AND VOTING OF PROXIES The enclosed proxy is solicited by and on behalf of the Board of Trustees (the “Board”) of the Trust for use at a Special Meeting of shareholders (the “Meeting”), or any adjournment thereof, to be held at 10:00 a.m. Central Time on November 16, 2007 at the Trust’s offices located at 2455 Corporate West Drive, Lisle, Illinois 60532.This proxy statement and the enclosed proxy card are expected to be mailed on or about October 29, 2007, to shareholders of record at the close of business on October 17, 2007 (the “Record Date”). On the Record Date, the Fund had outstanding [xx] shares of beneficial interest.Shareholders will be entitled to a number of votes equal to the number of shares of the Fund shown on the books of the Fund on the Record Date. One-third of the shares entitled to vote, represented in person or by proxy, will constitute a quorum and the presence of a quorum is necessary for the transaction of business. Abstentions and broker “non-votes” (i.e., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other person entitled to vote shares on a particular matter with respect to which the brokers or nominees do not have discretionary power) will be treated as shares that are present but which have not been voted and will therefore have the effect of a vote “against”. The election of nominees for trustee described under Proposal 1 requires the affirmative vote of a plurality of shares present at the meeting either in person or by proxy.The proposed new investment advisory agreement described under Proposal 2 requires approval by a “vote of a majority of the outstanding voting securities” of the Fund, as defined in the Investment Company Act of 1940, as amended (the “1940 Act”). Under the 1940 Act, such approval means the affirmative vote at the Meeting of the lesser of (a) more than 50% of the Fund’s outstanding shares, or (b) 67% or more of the shares present or represented by proxy at the Meeting, if the holders of more than 50% of the Fund’s outstanding shares are present in person or represented by proxy. All shares represented by properly executed proxies, unless such proxies have been previously revoked, will be voted at the Meeting in accordance with the directions on the proxies. A shareholder who executes and returns a proxy may revoke it at any time prior to its exercise by delivering to the Secretary of the Fund written notice of its revocation, sending the Fund a proxy with a later date, or voting in person at the meeting. The cost of soliciting proxies, which is estimated at $[XX], will be paid by the [Fund’s current investment adviser or new investment adviser, not by the Fund]. In addition to the solicitation by mail, officers of the Fund may ask shareholders in personal conversations or by telephone or electronic mail to return proxies. IN ORDER TO ASSURE A QUORUM AT THE MEETING, IT IS REQUESTED THAT SHAREHOLDERS WHO WILL NOT ATTEND THE MEETING SIGN AND RETURN A PROXY AS EARLY AS POSSIBLE. ANNUAL REPORT The Annual Report of the Fund, including audited financial statements for the fiscal year ended November 30, 2006, and the Semi-Annual Report for the six months ended May31, 2007, have previously been furnished to all shareholders.The Fund will provide, without charge, additional copies to any requesting shareholder who calls the following toll-free number: [xx]. OWNERSHIP OF SHARES As of the Record Date, the officers and Trustees of the Fund own approximately [2.28%] of the Fund’s outstanding Class A shares, and [less than 1%] of the Fund’s outstanding Class C shares. Shareholders known by the Fund to own of record more than 5% of the outstanding Class A shares of the Fund on the Record Date, and the percentage of the outstanding shares owned on that date, are listed below. Name and Address of Shareholder Shares Owned Percentage [To be supplied in Definitive filing] [xx] [xx] Shareholders known by the Fund to own of record more than 5% of the outstanding Class C shares of the Fund on the Record Date, and the percentage of the outstanding shares owned on that date, are listed below. Name and Address of Shareholder Shares Owned Percentage [To be supplied in Definitive filing] [xx] [xx] To the Fund’s knowledge, no other person beneficially owned more than 5% of the outstanding shares of the Fund on the Record Date. BACKGROUND AND PURPOSE OF THE MEETING The Trust was formed as a Delaware statutory trust on February 15, 2005 and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.Since the Fund’s inception, Claymore has served as investment adviser to the Fund and ZIM has served as the Fund’s subadviser. Mitch E. Zacks and Benjamin L. Zacks have served the Fund as its portfolio managers since its inception through ZIM. ZIM is a wholly-owned subsidiary of Zacks Investment Research, Inc., an entity that is controlled by Leonard H. Zacks and Benjamin L. Zacks. ZIM is an independently owned investment advisory firm which has its principal offices at 100 N. Riverside Plaza, Suite 2200, Chicago, IL 60606.It is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended.As of September 2007, ZIM invests and advises in excess of $1.5 billion in client assets as an investment adviser or portfolio supervisor. Recently, ZIM and Claymore reached an agreement in principle calling for ZIM to seek the approval of the Trust’s Board of Trustees and the Fund’s shareholders to have ZIM become the Fund’s investment adviser. Messrs. Mitch E. Zacks and Benjamin L. Zacks would continue as the Fund’s portfolio managers. ZIM and Claymore believe that the proposed new investment advisory arrangement described in Proposal 2 will permit continuity in the management of the Fund. The proposed new investment advisory arrangement was presented to and considered by the Board of Trustees, a majority of whom are not “interested persons” of the Trust or the Fund as defined in the 1940 Act (the “Independent Trustees”).After review of the proposed arrangement, which included (a) a review of the qualifications of the Trustee nominees named in Proposal 1, as well as Messrs. Mitch E. Zacks and Benjamin L. Zacks and representatives of ZIM, (b) discussions with legal counsel, and (c) a series of formal and informal meetings, including separate meetings of the Nominating and Governance Committee and the Independent Trustees, the Board of Trustees, at a Board meeting held on October 16, 2007, unanimously approved the proposed new investment advisory arrangement and directed that it be submitted for approval by the Fund’s shareholders. As a result of the proposed change in sponsorship of the Trust, the current members of the Board of Trustees determined not to continue as TrusteesTherefore, the Nominating and Governance Committee considered candidates to serve as Trustees and recommended to the Board of Trustees the nomination of the individuals identified and described below in Proposal 1.If Proposal 1 is approved by the shareholders the nominees would take office immediately following the Meeting and Messrs. Barnes, Dalmaso, Nyberg, and Toupin, Jr. would no longer be Trustees. PROPOSAL 1 - ELECTION OF TRUSTEES The Board of Trustees provides broad supervision over the affairs of the Fund. The Fund’s investment adviser is responsible for the investment management of the Fund, including retention of any sub-adviser. The officers of the Fund are responsible for its operations. The Fund does not hold annual shareholder meetings for the purpose of electing trustees, and trustees are not elected for fixed terms. This means that a trustee is elected to hold office until his or her successor is elected and qualified or until his or her earlier death, resignation, retirement or removal. Four trustees are proposed to be elected by shareholders to serve on the Board until their successors have been elected and qualify for office. The nominees are: Messrs. Charles H. Miller, William H. Young, John P. Zader, and Ms. Ashley Toomey Rabun. The business address for each of the nominees for trustee is c/o UMB Fund Services, Inc., 803 W. Michigan Street, Milwaukee, WI 53233.The following table sets forth information about each of the nominees, including age, principal occupation and business experience for at least the past five years. Name, Address and Age of Nominee Principal Occupation(s) During Past Five Years Other Directorships Held by Nominee “Non-Interested” Trustee Nominees Charles H. Miller (60) Executive Vice President, Client Management and Development, Access Data Corporation, a provider of technology and services to asset management firms (1997-present) None Ashley Toomey Rabun (55) President and Founder, InvestorReach, Inc. a financial services consulting firm (1996-present) None William H. Young (57) Independent Consultant [to any particular companies?] (1996-present); Ex-officio Board Member of the National Investment Company Service Association. Former Trustee, Choice Funds (ceased operations as of [December 30, 2005]) “Interested” Trustee Nominee John P. Zader (46)1 CEO, UMB Fund Services, Inc., a market and hedge fund service provider, proposed transfer agent, fund accountant, and co-administrator for the Fund, and affiliate of the Fund’s proposed distributor (December 2006-present).Consultant to Jefferson Wells [describe?] (September 2006-December 2006).Senior Vice President and Chief Financial Officer, US Bancorp Fund Services, a mutual and hedge fund service provider (1988-2006). None 1
